FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2021

                                     No. 04-21-00285-CV

                               Alma Maldonado GONZALEZ,
                                        Appellant

                                               v.

                                 VANTAGE BANK TEXAS,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-23070
                          Honorable Sid L. Harle, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       Shortly after the trial court signed its summary judgment, Appellant Alma Maldonado
Gonzalez passed away. See TEX. R. APP. P. 7.1 (death of a party). On September 29, 2021,
Appellee Vantage Bank Texas filed a motion to show authority. See TEX. R. CIV. P. 12. The
next day, Appellant filed a response.
        Having reviewed the motion and response, we conclude Appellant’s response shows
counsel’s authority to represent Alma Maldonado Gonzalez in this appeal. See TEX. R. APP. P.
7.1 (allowing, under certain conditions, an appeal to proceed in the decedent’s name); Murphy v.
Murphy, 21 S.W.3d 797, 798 (Tex. App.—Houston [1st Dist.] 2000, order), supplemented, No.
01-99-00694-CV, 2000 WL 1125703 (Tex. App.—Houston [1st Dist.] Aug. 10, 2000, no pet.);
Durham v. Durham, No. 07-14-00346-CV, 2015 WL 4930981, at *1 (Tex. App.—Amarillo Aug.
14, 2015, order).
    Appellee’s motion for this court to order Appellant to show authority is DENIED AS
MOOT. Appellee’s other requested relief is also DENIED.
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court

.